DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 July 2022 has been entered.
 
Allowable Subject Matter
Claims 1, 2, 5-15, 31, 37, and 43 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the multi-group lens assembly of claim 1, the multi-lens assembly comprising at least two group units and a gap between at least two adjacent group units, wherein a first group unit comprises “a first bearing component including a first main body and an extension platform extending from the first main body in a direction perpendicular with an optical axis of the optical design system, and the extension platform forms the first gap with the second bearing component of the second group unit, and wherein the first gap has a connection medium provided therein so as to fix the first group unit and the second group unit.”
Relevant prior art Matsuoka (US 2012/0147489 A1) discloses a multi-group lens assembly (Fig. 1) comprising at least two group units (compound image pickup lens 2; paragraph 0024 and Fig. 1) comprising a gap (spaced channel; paragraph 0027) wherein the gap has a connection medium provided therein (adhesive 5 is applied; paragraph 0027) but does not teach or suggest wherein the gap is configured to compensate for a difference between the multi-group lens assembly and an optical design system and wherein a first bearing component includes a first main body and an extension platform extending from the first main body in a direction perpendicular with an optical axis of the optical design system, and the extension platform forms the first gap with the second bearing component of the second group unit, as required by the claims of the instant application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707. The examiner can normally be reached Mon-Fri 12:00pm - 9:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHIAWEI CHEN/Primary Examiner, Art Unit 2696